Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 06/02/2021.
Claims 2, 9 and 15 had been cancelled.
Claims 21 – 22 have been added new.
Claims 1, 3 – 8, 10 – 14, and 16 – 22 are currently pending with the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2021 was filed after the mailing date of the office action mailed on 03/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 6, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The amended limitations of claim 1, “ --- wherein determining the measurement of the firmware image prior to booting of the system includes a remote server management processor executing instructions to form the TPM emulator engine----“, contains subject matter which was not described in the specification. Applicant’s did not provide any specification paragraph for the support of the amended limitations.
Dependent claims 3 – 6, do not cure the deficiency of claim 1, therefore are rejected too.
Claim 21 recites “ --- wherein the processor comprises a remote server management processor, the system further comprising: another processor to execute instructions to form a Basic Input/Output System (BIOS) or Unified Extensible Firmware Interface (UEFI) instructions “, contains subject matter which was not described in the specification. Applicant’s did not provide any specification paragraph for the support of the amended limitations.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3- 6, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The amended limitations of claim 1, “ --- wherein determining the measurement of the firmware image prior to booting of the system includes a remote server management processor executing instructions to form the TPM emulator engine----“. It is not clear how the execution instructions to form the TPM emulator engine. 
Dependent claims 3 – 6, do not cure the deficiency of claim 1, therefore are rejected too.
Claim 21 recites “ --- wherein the processor comprises a remote server management processor, the system further comprising: another processor to execute instructions to form a Basic Input/Output System (BIOS) or Unified Extensible Firmware Interface (UEFI) instructions “. It is not clear how the execution instructions to form a Basic Input/Output System (BIOS) or Unified Extensible Firmware Interface (UEFI) instructions.. Applicant’s did not provide any specification paragraph for the support of the amended limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 4, 6 – 8, 10 – 11, 13 – 14, 16, 18 – 19 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL_Wikipedia documents dated 05/24/2015 [hereinafter as NPL] in view of Richmond et al., US 20070016766 [hereinafter as Richmond]. 
As to claim 1, NPL teaches a trusted execution technology including a method comprising: determining, at a firmware component in a system, a measurement of a firmware image [software, Intel TXT uses a Trusted Platform Module (TPM) and cryptographic techniques to provide measurements of software and platform components so that system software as well as local and remote management applications may use those measurements to make trust decisions, para under “Trusted Execution Technology” on page 1] prior to booting of the system [Measurements can be of code, data structures, configuration, information, or anything that can be loaded into memory. TCG (Trusted Computing Group) requires that code not be executed until after 
However, NPL’s Trusted Platform Module (TPM) does not teach emulator engine that emulates a hardware-based TPM.
Richmond teaches an apparatus and method in the same filed of trusted platform including emulator engine [330, TPM emulator, fig. 3] that emulates a hardware-based TPM [TPM emulator handles the commands or ordinals instead of being handled by a physical TPM, abstract, para 0037 – 0042].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of NPL and Richmond before the effective filing date of the claimed invention, to combine and modify/include TPM module as disclosed by NPL to implement with emulator engine [330, TPM emulator, fig. 3] that emulates a hardware-based TPM [TPM emulator handles the commands or ordinals instead of being handled by a physical TPM, abstract, para 0037 – 0042] as taught by Richmond that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062]. 
One of ordinary skill in the art wanted to be motivated to replace with emulator engine [330, TPM emulator, fig. 3] that emulates a hardware-based TPM [TPM emulator handles the commands or ordinals instead of being handled by a physical TPM, abstract, para 0037 – 0042] that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062].
As to claim 3, NPL further teaches storing the measurement of the firmware image in a virtual Platform Configuration Register (PCR) in the firmware component [para under “Measurements” on page 1].
As to claim 4, NPL further teaches, wherein determining the measurement of the firmware image comprises generating a hash [hash results] of the firmware image [para under “Measurements” on page 1].
As to claim 6, NPL modified by Richmond teaches the method of claim 1, as explained above. Richmond further teaches wherein the system is without the hardware- based TPM [without separate TPM hardware device/component, para 0024].
One of ordinary skill in the art wanted to be motivated to combine and include wherein the system is without the hardware- based TPM [without separate TPM hardware device/component, para 0024] that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062].
As to claim 7, NPL modified by Richmond teaches a system comprising: a processor [Richmond reference teaches 305 microprocessor, para 0043, fig. 3]; and a memory [320, fig. 3] to store firmware instructions that, when executed by the processor [para 0043 – 0045], cause the processor to: emulate a Trusted Platform Module (TPM) [para 0044 – 0045], wherein emulating the TPM comprises determining a measurement of the firmware image beginning from a hardware root of trust boot block prior to booting of the system, storing the measurement of the firmware image in a virtual Platform Configuration Register (PCR) [para 0052 – 0053, 0057], the system to carry out the steps of rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 7.
As to claim 8, NPL modified by Richmond teaches the system of claim 7, as explained above. Richmond teaches the system further comprising a remote server management processor [server includes processor] that allows management of the system from a remote location [TCG – compliant includes third party may configure a server to deny client requests unless accompanied by valid TPM based attestation, para 0006].
One of ordinary skill in the art wanted to be motivated to combine and include wherein a remote server management processor [server includes processor] that allows management of the system from a remote location [TCG – compliant includes third party may configure a server to deny client requests unless accompanied by valid TPM based attestation, para 0006] that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062].
As to claim 10, NPL further teaches, wherein determining the measurement of the firmware image comprises generating a hash [hash results] of the firmware image [para under “Measurements” on page 1].
As to claim 11, NPL modified by Richmond teaches the system of claim 7, as explained above. Richmond further teaches wherein the firmware instructions, when executed by the processor [305 microprocessor], cause the processor [305] to emulate a service provided by a hardware-based TPM [para 0043 - 0044, fig. 6].
One of ordinary skill in the art wanted to be motivated to combine and include wherein the firmware instructions, when executed by the processor [305 microprocessor], cause the processor [305] to emulate a service provided by a hardware-based TPM [para 0043 - 0044, fig. 6] that allows to remove the physical TPM 
As to claim 13, NPL modified by Richmond teaches the system of claim 7, as explained above. Richmond further teaches wherein the action includes disabling [by blocking] the firmware component [para 0022].
One of ordinary skill in the art wanted to be motivated to combine and include wherein the action includes disabling [by blocking] the firmware component [para 0022] that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062].
As to claim 14, NPL modified by Richmond teaches a non-transitory machine-readable medium [Richmond reference teaches, 320 memory, para 0045, fig. 3] comprising instructions, the instructions executable by a processor [305 microprocessor][0043 – 0045], to carry out the steps of rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 14.
As to claim 16, NPL modified by Richmond teaches a non-transitory machine-readable medium [Richmond reference teaches, 320 memory, para 0045, fig. 3] of claim 14 as explained above. Richmond further teaches wherein the firmware image includes a firmware image of a second firmware component [hash algorithm SHA - 1] in the system [para 0042].
One of ordinary skill in the art wanted to be motivated to combine and include wherein the firmware image includes a firmware image of a second firmware component [hash algorithm SHA - 1] in the system [para 0042] that allows to remove the physical 
As to claim 17, NPL modified by Richmond teaches a non-transitory machine-readable medium [Richmond reference teaches, 320 memory, para 0045, fig. 3] of claim 14 as explained above. Richmond further teaches wherein the action is defined in a user-defined policy [user level priority, strong user authentication, para 0032, 0039, 0057].
One of ordinary skill in the art wanted to be motivated to combine and include wherein the action is defined in a user-defined policy [user level priority, strong user authentication  para 0032] that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062].
As to claim 18, NPL modified by Richmond teaches a non-transitory machine-readable medium [Richmond reference teaches, 320 memory, para 0045, fig. 3] of claim 14 as explained above. Richmond further teaches wherein the firmware image includes a firmware image of system firmware of the system [para 0030 – 0031].
One of ordinary skill in the art wanted to be motivated to combine and include wherein the firmware image includes a firmware image of system firmware of the system [para 0030 – 0031] that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062].
As to claim 19, NPL modified by Richmond teaches a non-transitory machine-readable medium [Richmond reference teaches, 320 memory, para 0045, fig. 3] of claim 14 as explained above. Richmond further teaches handling system-wide functions like 
One of ordinary skill in the art wanted to be motivated to combine and include wherein the action includes disabling a power supply to the system [power management includes disabling a power supply to system, para 0031] that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062].
As to claim 20, NPL modified by Richmond teaches a non-transitory machine-readable medium [Richmond reference teaches, 320 memory, para 0045, fig. 3] of claim 14 as explained above. Richmond further teaches instructions to allow boot of the system, in response to a determination [attestation by comparing] that the measurement of the firmware image is not different from the pre-determined measurement of the firmware image [new hash value calculated with the stored value] [para 0041].
One of ordinary skill in the art wanted to be motivated to combine and include wherein the action includes instructions to allow boot of the system, in response to a determination [attestation by comparing] that the measurement of the firmware image is not different from the pre-determined measurement of the firmware image [new hash value calculated with the stored value] [para 0041] that allows to remove the physical TPM from the system and saving large amount of money in manufacture of a platform [para 0062].
Claims 5, 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL_Wikipedia documents dated 05/24/2015 [hereinafter as NPL] in view of Richmond et al., US 20070016766 [hereinafter as Richmond] as applied to claims 1, 3 –  above, and further in view of Grimes et al., 20160350536 A1 [hereinafter as Grimes][cited in previous office action].
As to claim 5, neither NPL nor Richmond teaches the system is running on auxiliary power.
Grimes teaches in the same filed of endeavor a method, wherein the system is running on auxiliary power [238, power module] [para 0011, 0021, 0048.  Note:] motor generator units (MGUs) 118 and 122 of transmission 110 can act as a generator to provide electrical energy to charge battery 126, which in turn provides power to power module 238; fig. 1, 2; par 38, ll. 1-9]
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of NPL, Richmond and Grimes before the effective filing date of the claimed invention, to combine and modify to include the system is running on auxiliary power in order to achieve boot control to allow to verify the reliability of the boot code before executing the boot code [para 0033, 0035]. 
One of ordinary skill in the art wanted to be motivated to combine and modify to include the system is running on auxiliary power [that allows to verify the reliability of the boot code before executing the boot code [para 0033, 0035].
As to claim 12, neither NPL nor Richmond teaches the system further comprising one of an input/output (I/O) component, a complex programmable logic device (CPLD), and a power supply component.
Grimes further teaches a system, wherein the firmware component includes one of an input/output (I/O) component [para 0013, 0023], a complex programmable logic device (CPLD) [para 0066], and a power supply component [238, power module][para 
One of ordinary skill in the art wanted to be motivated to combine and modify to include the system is running on auxiliary power [238, power module] [para 0011, 0021, 0048, claim 7] that allows to verify the reliability of the boot code before executing the boot code [para 0033, 0035].
As to claim 22, neither NPL nor Richmond teaches, wherein the processor comprises a remote server management processor.
Grimes further teaches a system including remoter or cloud server which includes a remote server management processor [remoter server or cloud includes a processor] [para 0067] in order to achieve boot control to allow to verify the reliability of the boot code before executing the boot code [para 0033].
One of ordinary skill in the art wanted to be motivated to combine and modify to include the system including remoter or cloud server which includes a remote server management processor [remoter server or cloud includes a processor][para 0067] that allows to verify the reliability of the boot code before executing the boot code [para 0033, 0035].
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL_Wikipedia documents dated 05/24/2015 [hereinafter as NPL] in view of Richmond et al., US 20070016766 [hereinafter as Richmond] as applied to claims 7 – 8, 10 – 11 and  13 above, and further in view of Martinez et al., 20170010875 A1 [hereinafter as Martinez][cited in previous office action].
As to claim 21, neither NPL nor Richmond teaches, another processor to execute instructions to form a Basic Input/output System (BIOS) or Unified Extensible Firmware Interface (UEFI) instructions.
However, Martinez teaches in the same filed of endeavor system including another processor to execute instructions to form a Basic Input/output System (BIOS) [initialization] or Unified Extensible Firmware Interface (UEFI) instructions [UEFI specification provides standard architecture and data structures to manage initialization and configuration of devices, booting of platform resources, and passing of control to the operating system. The UEFI specification allows for the extension of platform firmware by loading UEFI driver and UEFI application images, para 0016, 0025 – 0026, 0029].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings NPL modified with Richmond and  Martinez to include another processor to execute instructions to form a Basic Input/output System (BIOS) [initialization] or Unified Extensible Firmware Interface (UEFI) instructions [UEFI specification provides standard architecture and data structures to manage initialization and configuration of devices, booting of platform resources, and passing of control to the operating system. The UEFI specification allows for the extension of platform firmware by loading UEFI driver and UEFI application images, para 0016, 0025 – 0026, 0029] as taught by Martinez to provide a system for verifying BIOS software using integrity measurement and using hash provided by vendor of the package and the integrity of the installation package can be 
One of ordinary skill in the art wanted to be motivated to include another processor to execute instructions to form a Basic Input/output System (BIOS) [initialization] or Unified Extensible Firmware Interface (UEFI) instructions [UEFI specification provides standard architecture and data structures to manage initialization and configuration of devices, booting of platform resources, and passing of control to the operating system. The UEFI specification allows for the extension of platform firmware by loading UEFI driver and UEFI application images, para 0016, 0025 – 0026, 0029] to provide a system for verifying BIOS software using integrity measurement and using hash provided by vendor of the package and the integrity of the installation package can be further verified using a digital signature. For example, executable 300 can be digitally signed based on security certificates provided by the BIOS supplier [para 0029].
Response to Arguments
Applicant's arguments filed on 06/02/2021 have been fully considered but they are not persuasive.
Applicant’s mainly argued for claim 1, that Richmond reference neither discloses nor renders obvious a TPM emulator that performs a measurement, beginning from a hardware root of trust boot block, prior to booting of a computer system, as Richmond's TPM emulator is incapable of performing such a measurement. 
The examiner respectfully disagrees as NPL teaches  performs a measurement, beginning from a hardware root of trust boot block, prior to booting of a computer 
Applicant further argued that, “Richmond discusses implementing TPM emulated as part of a virtual monitor. The virtual monitor is neither in existence prior to the booting of Richmond's computer system nor is the virtual monitor (or TPM emulator) capable of measuring a hardware boot of trust boot block”.
The examiner respectfully disagrees, as Richmond not only teaches TPM emulated as a part of virtual monitor, but also teaches Stand-Alone TPM Emulator code in para 0037 – 0042.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NITIN C PATEL/Primary Examiner, Art Unit 2186